DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed 3/5/2014 has been received and entered into the application file.  All arguments have been fully considered. Claims 1, 2, 4, 7, 10, 12, 13, 20-21, 24, 26 and 41-52 are currently pending.  Claims 3, 5-6, 8-9, 11, 14-19, 22-23, 25, 27-40 are cancelled.  Claims 42-52 are newly added.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 10, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification -Objection Withdrawn
	Applicant’s amendments to the Specification, submitted February 10, 2022, are accepted. Therefore, the previous objection is withdrawn.

Claim Objections - Withdrawn
Applicant has amended Claim 7 to correct the spelling for CHIR99021.  Therefore, the objection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn in Part
RE: Rejection of Claims 1, 2, 4, 7, 10, 12-13, 20, 24 and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Regarding claims 1, 4 and 20 and the issue of the differentiation medium comprising one or more Wnt inhibitors that act downstream of the β-catenin destruction complex, and further comprising a GSK-3 inhibitor (Wnt activator), Applicant’s remarks are found persuasive in clarifying the differentiation medium comprising both a GSK-3 inhibitor and a Wnt inhibitor that acts downstream of the β-catenin destruction complex (as discussed at Applicant’s remarks, page 12).
	Applicant’s amendment to claims 1, 2, 4, 7, 10, 12-13, 20, 24 and 26, removing the “optional” language and the exemplary language, i.e. for example, obviates the previous rejection of record.
However, claim 21 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “…(a) said differentiation medium further comprises a BMP pathway activator, optionally selected from one or more of BMP7, BMP4, and BMP2…”
The phrase “…optionally selected from…” renders claim 21 indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Rejection Withdrawn
RE: Rejection of Claims 1, 2, 4, 7, 10, 12-13, 20, 21, 24 and 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement:
Applicant has amended claim 1 to now recite “A method for differentiating liver progenitor cells…”, therefore the previous rejection of record is withdrawn.

RE: Rejection of Claims 1, 2, 4, 7, 10, 12-13, 20, 21, 24 and 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement:
Applicant has amended claim 1 to now recite “A method for differentiating liver progenitor cells…”, therefore the previous rejection of record is withdrawn.

New Ground of Rejection, Necessitated by Amendment

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 recites the following:
“The method of claim 1, wherein the differentiation medium further comprises a GSK-3 inhibitor, and wherein the one or more Wnt inhibitors comprises an inhibitor that acts downstream of the β-catenin destruction complex.”

 Claim 45, which depends indirectly from claim 4, recites the following:
“The method of claim 7, wherein the differentiation medium further comprises at least one Wnt inhibitor that acts downstream of the β-catenin destruction complex.”
Given that claim 4 already recites the one or more Wnt inhibitors comprises an inhibitor that acts downstream of the β-catenin destruction complex, claim 45 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 13, 24 and 26, and new claims 41-42 and 49-52, are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al., (US 2016/0002595; previously cited).
The rejection has been updated in view of Applicant’s amendment submitted February 10, 2022.
Keller is directed to a method of producing hepatocyte lineage cells from hepatocyte progenitors by inducing maturation, optionally further lineage specification and/or expansion of the hepatocyte progenitors of the cell population to obtain a population comprising hepatocyte lineage cells such as hepatoblasts, hepatocytes and/or cholangiocytes, the inducing maturation step comprising generating aggregates of the cell population (paragraphs [0004]-[0006]).
Regarding claim 1, Keller’s FIG. 1a illustrates hepatic maturation and FIG. 14a illustrates hepatoblast differentiation.
Keller (paragraphs [0045]-[0049]) teaches an embodiment of the method wherein hepatocyte and/or cholangiocyte progenitors (i.e. liver progenitors cells) are cultured with a maturation media (i.e. differentiation medium) comprising HGF (i.e. receptor tyrosine kinase ligand), OSM (i.e. TGF-beta inhibitor) and DEX (dexamethasone, i.e. glucocorticoid) to generate aggregates of the cell population that are positive for albumin expression and thereafter activating the cAMP pathway in the aggregated cells which promotes hepatocyte maturation (i.e. obtaining a differentiated liver cell population) (paragraph [0137]).
Keller’s teaching at paragraphs [0045]-[0049] does not further teach the maturation medium further comprises a Notch inhibitor (antagonist) and one or more Wnt inhibitors.  However, Keller at paragraph [0142] teaches the maturation medium comprising IMDM (basal medium) that has been supplemented with HGF, Dexamethasone (Dex) and Oncostatin M (OSM) can further comprise factors that promote hepatocyte development or further lineage specification, such as Wnt antagonists (i.e. Wnt inhibitor) that promote hepatocyte maturation, as well as Notch antagonists (i.e. Notch inhibitor) for promoting hepatocyte lineages when hepatocytes are desired.  Thus, Keller does render obvious a method for differentiating hepatocyte progenitor cells, wherein said method comprises culturing the progenitor cells in a differentiation medium that further includes a Notch inhibitor and one or more Wnt inhibitors, that is, Keller teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for differentiating hepatocyte progenitor cells, wherein the differentiation medium comprises one or more receptor tyrosine kinase ligands, a glucocorticoid, a TGF- beta inhibitor, a Notch inhibitor and one or more Wnt inhibitors, is within the scope of the teachings of Keller, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to culture the hepatocyte progenitor cells in a differentiation medium that further includes a Notch inhibitor and one or more Wnt inhibitors.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Keller.
Further regarding claim 1 and the limitation that the differentiation medium comprises a basal medium, it is noted that Keller’s teaching at paragraph [0142], as set forth immediately above teaches the basal medium is IMDM, thus meeting the limitation of claim 1.
Regarding claims 2 and 41-42, although Keller’s teaching at paragraph [0142] does not specify the type of Wnt inhibitor, Keller (paragraphs [0053] and [0215]) teaches Wnt antagonist such as XAV939 (XAV), which is considered an inhibitor of the deoligomerisation of the destruction complex (see specification, pages 10-11,) and IWP-2, which is considered a Wnt secretion inhibitor that is a Proc inhibitor (see Specification, pages 5 and 10, and Table 1).
Thus, Keller does render obvious Wnt inhibitors that are inhibitors of the deoligomerisation of the destruction complex and inhibitors of Wnt secretion that are Porc inhibitors, that is, Keller teaches the limitations required by the current claim and as all limitations are found in one reference it is held that a Wnt inhibitor that is an inhibitor of the deoligomerisation of the destruction complex and that are Porc inhibitors, is within the scope of the teachings of Keller, and thus renders the invention of claims 1 and 41-42 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to use a Wnt inhibitor that is an inhibitor of the deoligomerisation of the destruction complex and use Wnt secretion inhibitors that are Proc inhibitors.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Keller.
Regarding claims 13 and 49-51, Keller’s teaching at paragraphs [0045]-[0049] and [0142], renders obvious the one or more receptor tyrosine kinase ligands is selected from hepatocyte growth factor (HGF) and the glucocorticoid is selected from dexamethasone.
Although Keller’s teaching at paragraphs [0045]-[0049] and [0142] renders obvious a Notch inhibitor and a TGF-beta inhibitor, Keller does not further specify the type of Notch inhibitor and TGF-beta inhibitor, as recited in claims 13 and 50-51.  However, Keller at paragraph [0248] teaches the Notch antagonist (i.e. inhibitor) is a gamma-secretase inhibitor such as DAPT and Keller at paragraphs [0051]-[0052] teaches the TGF-beta antagonist (inhibitor) is SB431542 (i.e. TGF-beta inhibitor is an inhibitor of ALK4, ALK5 or ALK7, see Specification at page 40, lines 13-15).
Thus, Keller does render obvious the Notch antagonist (i.e. inhibitor) is a gamma-secretase inhibitor such as DAPT and the TGF-beta antagonist (inhibitor) is SB431542, an inhibitor of ALK4, ALK5 or ALK7, that is, Keller teaches the limitations required by the current claim and as these limitations are found in one reference it is held that the Notch antagonist (i.e. inhibitor) is a gamma-secretase inhibitor such as DAPT and the TGF-beta antagonist (inhibitor) is SB431542, an inhibitor of ALK4, ALK5 or ALK7, is within the scope of the teachings of Keller, and thus renders the invention of claims 13 and 50-51 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teaching and suggestion that the Notch antagonist (i.e. inhibitor) is a gamma-secretase inhibitor, such as DAPT, and the TGF-beta antagonist (inhibitor) is SB431542, an inhibitor of ALK4, ALK5 or ALK7.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Keller.
Regarding claim 24, it is noted that the teaching of Keller at paragraphs [0045]-[0049] does not further teach the cells are cultured in contact with an extracellular matrix.  However, Keller at paragraphs [0133] and [0233] teach an embodiment wherein the cells (e.g. monolayers and cells prior to aggregation) are gown on matrix coated plates, such as Matrigel or laminin, fibronectin and collagen coated plates, which promoted maturation of the cells similar to those found in the adult liver.
Thus, Keller does render obvious culturing the cells in contact with an extracellular matrix, that is, Keller teaches the limitation required by the current claim and as this limitation is found in one reference it is held that culturing the cells in contact with an extracellular matrix is within the scope of the teachings of Keller, and thus renders the invention of claim 24 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teaching and suggestion to culture the cells in contact with an extracellular matrix.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Keller.
Regarding claims 26 and 52, Keller’s teaching at paragraphs [0045]-[0049] teaches the progenitor cells are hepatocyte progenitors. The teaching of Keller at paragraphs [0045]-[0049] does not further teach the liver progenitor cells are mammalian liver progenitor cells.   However, Keller at paragraphs [0001] and [0300] teaches the liver progenitor cells are derived from mammals, including human cells.
Thus, Keller does render obvious the liver progenitor cells are mammalian, human liver progenitor cells, that is, Keller teaches the limitation required by the current claim and as this limitation is found in one reference it is held that the method wherein the liver progenitor cells are mammalian, human liver progenitor cells is within the scope of the teachings of Keller, and thus renders the invention of claims 26 and 52 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teaching and suggestion that the liver progenitor cells are mammalian, human liver progenitor cells.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Keller.


Claims 10 and 12, and new claim 48, are rejected under 35 U.S.C. 103 as being unpatentable over Keller, as applied to claims 1, 2, 4, 13, 24, 26, 41-42 and 49-52 above, and further in view of Yoshimura et al., (Cell Biology International 33 (2009) 516-523; IDS 8/21/2018, previously cited) (“Yoshimura”) and Cassiman et al., (American Journal of Pathology, Vol. 161, No. 2, August 2002, pages 521-530; previously cited) (“Cassiman”).
The teaching of Keller is set forth above.
Regarding claims 10 and 12, it is noted that Keller’s teaching is silent as to whether or not the differentiation medium further comprises an AP-1 stimulant (claim 10) or wherein the AP-1 stimulant that is a muscarinic acetylcholine receptor agonist (claim 12).  However, Yoshimura teaches that the acetylcholine agonist, carbachol (Cch) (i.e. AP-1 stimulant that is a muscarinic acetylcholine receptor agonist) causes hepatocytes to proliferate in the presence of hepatic nonparenchymal cells (HNPCs) (e.g. vascular endothelial cells, smooth muscle cells) (Abstract).  Yoshimura teaches that the autonomic nervous system plays a crucial role in hepatic regeneration and vagal nerve activity contributes to hepatic cell proliferation (1. Introduction, page 516).
Cassiman likewise, recognizes that acetylcholine (an AP-1 stimulant that is a muscarinic acetylcholine receptor agonist) stimulates activation of the hepatic progenitor cell compartment in the human liver (Abstract; Discussion, right column, third paragraph, page 528, and left column, second paragraph, page 529). 
Thus, taking into hand the teachings of Yoshimura and Cassiman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an AP-1 stimulant that is a muscarinic acetylcholine receptor agonist in the hepatocyte differentiation medium of Keller.
The person of ordinary skill in the art would have been motivated to modify the method of Keller to include an AP-1 stimulant that is a muscarinic acetylcholine receptor agonist, as taught by Yoshimura and Cassiman, for the predictable result of mimicking the native environment and successfully promoting proliferation of hepatic progenitor cells, thus meeting the limitation of claims 10 and 12.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Keller with Yoshimura and Cassiman because each of these teachings are directed at proliferation of hepatic progenitor cells.	
Regarding claim 48, as set forth immediately above regarding claims 10 and 12, Yoshimura specifically teaches the muscarinic acetylcholine receptor agonist is carbachol (Cch) (Abstract), thus meeting the limitation of claim 48.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Keller, as applied to claims 1, 2, 4, 13, 24, 26, 41-42 and 49-52 above, and further in view of Wu et al., (PLOS One, March 2011, Vol. 6, Issue 3, e17868, pages 1-11; previously cited) (“Wu”), Zimmerman et al., ( WO 2015/040142; previously cited) (“Zimmerman”), and Yoshimura et al., (Cell Biology International 33 (2009) 516-523; IDS 8/21/2018, previously cited) (“Yoshimura”).
The teaching of Keller is set forth above.
Regarding claim 20, it is noted, as set forth above regarding claims 1, 2 and 13, the teaching of Keller renders obvious a method for differentiating progenitor cells wherein the differentiation medium comprises HGF (receptor tyrosine kinase ligand), Dexamethasone (glucocorticoid), DAPT (notch inhibitor), IWP2 (Wnt inhibitor), and CHIR99021 (GSK-3 inhibitor).
Further regarding claim 20 and the limitation that the medium include EGF, it is noted that Keller (paragraph [0065]) teaches the cell aggregates can be cultured in maturation medium that further includes both HGF and EGF. 
Thus, Keller does render obvious the method wherein the culture medium further includes EGF, that is, Keller teaches the limitation required by the current claim and as this limitation is found in one reference it is held that culturing the cells in culture medium further including EGF is within the scope of the teachings of Keller, and thus renders the invention of claim 20 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teaching and suggestion to culture the cells in the presence of both EGF and HGF.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Keller.
Further regarding claim 20 and the limitation that the culture medium include FGF19, it is noted that Keller teaches the method for producing hepatocyte lineage cells wherein the culture medium includes a FGF agonist (e.g. FGF 1-10, paragraph [0177]), specifically FGF10 and bFGF, in order to promote hepatic development (paragraphs [0249], [0392] and [0417]). 
Keller differs from the instant invention in that Keller does not further teach whether or not the FGF agonist includes FGF19, as recited in claim 20.
However, Wu teaches that FGF19 plays a role in the regulation of hepatic bile acid (BA) metabolism and hepatocyte proliferation (Introduction, left column, second paragraph, page 1; Discussion, right column, first paragraph, page 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include FGF19 in the culture medium of Keller.
The person of ordinary skill in the art would have been motivated to modify the method of Keller to include FGF19 in the culture medium, as taught by Wu, for the predictable result of successfully promoting hepatocyte proliferation, thus meeting the limitation of claim 20.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Keller and Wu because each of these teachings are directed at hepatocyte culture.
Further regarding claim 20 and the limitation that, in addition to the Wnt inhibitor IWP2, the culture medium further include the Wnt inhibitor iCRT3, it is noted that although Keller teaches a variety of Wnt inhibitors are suitable for inducing maturation of the hepatocyte progenitor cells, including IWP2, as set forth above regarding the rejection of claim 2, Keller does not further teach the Wnt inhibitor iCRT3, as recited in claim 20.
However, Zimmerman teaches methods of directed differentiation (Abstract) wherein various defined culture components are included in the differentiation method, including Wnt inhibitors (page 8, last paragraph to page 9, first paragraph). Zimmerman, like Keller, teaches that suitable Wnt inhibitors include IWP2, XAV939, DKK1, and additionally teaches the Wnt inhibitor iCRT3.
Thus, Zimmerman has established it was well-known to use Wnt inhibitors such as IWP2 and iCRT3.  Therefore, it is submitted that because iCRT3 is a known Wnt inhibitor, it would have been obvious to one having ordinary skill in the art to combine iCRT with IWP2 for the purpose of effectively inhibiting Wnt signaling.  Combination of multiple products (i.e. Wnt inhibitors) each known to have the same effect to produce a final product having the same effect is prima facie obvious. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The combined effect of multiple probiotic strains would have been expected to be greater than the effect of any one strain individually, as the effects would have been expected to be additive.  The reason to combine the Wnt inhibitors is to produce a product with superior effect.  See KSR International Co v Teleflex 82 USPQ2d 1385 (US 2007) at page 1397.
Further regarding claim 20 and the limitation that the culture medium include carbachol as AP-1 stimulant, it is noted that Keller’s teaching is silent as to whether or not the differentiation medium further comprises carbachol as an AP-1 stimulant.  However, Yoshimura teaches that the acetylcholine agonist, carbachol (Cch) (i.e. AP-1 stimulant that is a muscarinic acetylcholine receptor agonist) causes hepatocytes to proliferate in the presence of hepatic nonparenchymal cells (HNPCs) (e.g. vascular endothelial cells, smooth muscle cells) (Abstract).  Yoshimura teaches that the autonomic nervous system plays a crucial role in hepatic regeneration and vagal nerve activity contributes to hepatic cell proliferation (1. Introduction, page 516).
Thus, taking into hand the teaching of Yoshimura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include carbachol in the hepatocyte differentiation medium of Keller.
The person of ordinary skill in the art would have been motivated to modify the method of Keller to include carbachol as an AP-1 stimulant, as taught by Yoshimura, for the predictable result of mimicking the native environment and successfully promoting proliferation of hepatic progenitor cells, thus meeting the limitation of claim 20.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Keller and Yoshimura because each of these teachings are directed at proliferation of hepatic progenitor cells.	
New Ground of Rejection, Necessitated by Amendment
Claims 4, 7 and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Keller, as applied to claims 1, 2, 4, 13, 24, 26, 41-42 and 49-52 above, and further in view of Zimmerman et al., (WO 2015/040142; previously cited) (“Zimmerman”).
Regarding claim 4 and the limitation directed at the differentiation medium further comprising a GSK-3 inhibitor (i.e. Wnt agonist), it is noted that Keller’s teaching at paragraphs [0045]-[0049]) does not further teach the differentiation medium further comprises a GSK-3 inhibitor. However, Keller (paragraph [0023]) teaches that for producing hepatocytes, the use of the GSK-3 inhibitor CHIR-99021 promotes induction to endodermal lineage, e.g. hepatocytes.  Keller (paragraphs [0051] and [0222]) further teaches that the aggregated cells can be treated with CHIR-99021 in the presence of TGF beta antagonist (inhibitor) such as SB431542 which promotes a 10-fold expansion of the albumin+/HNF+ progenitor population and induces maturation and further lineage specification (paragraphs [0218] and [0222]). 
Thus, Keller does render obvious the differentiation medium further comprising a GSK-3 inhibitor, that is, Keller teaches the limitation required by the current claim and as this limitation is found in one reference it is held that the differentiation medium further comprising a GSK-3 inhibitor is within the scope of the teachings of Keller, and thus renders the invention of claim 4 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teaching and suggestion to use differentiation medium further comprising a GSK-3 inhibitor for promoting the expansion of the hepatocyte progenitor population and promoting lineage specification.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Keller.
Further regarding claims 4 and 43-47 and the limitation “wherein the one or more Wnt inhibitors comprises an inhibitor that acts downstream of the β-catenin destruction complex”, it is noted that, although Keller teaches a variety of Wnt inhibitors are suitable for inducing maturation of the hepatocyte progenitor cells, including IWP2, as set forth above regarding the rejection of claim 2, Keller does not further teach the Wnt inhibitor comprises an inhibitor that acts downstream of the β-catenin destruction complex, specifically a Wnt inhibitor that inhibits β-catenin target gene expression, as recited in claims 4 and 43-47.
However, Zimmerman teaches methods of directed differentiation (Abstract) wherein various defined culture components are included in the differentiation method, including Wnt inhibitors (page 8, last paragraph to page 9, first paragraph). Zimmerman, like Keller, teaches that suitable Wnt inhibitors include IWP2, XAV939, DKK1, and additionally teaches the Wnt inhibitor iCRT3 (i.e. Wnt inhibitor that acts downstream of the β-catenin destruction complex that inhibits β-catenin target gene expression, see Specification page 10, lines 13-16 and page 18, line 34 to page 19, lines 1-5).
Thus, Zimmerman has established it was well-known to use Wnt inhibitors such as iCRT3.  Therefore, it is submitted that because iCRT3 is a known Wnt inhibitor, it would have been obvious to one having ordinary skill in the art to include iCRT as a Wnt inhibitor for the purpose of effectively inhibiting Wnt signaling.  Combination of multiple products (i.e. Wnt inhibitors) each known to have the same effect to produce a final product having the same effect is prima facie obvious. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
Regarding claim 7, as set forth above regarding claim 4, Keller teaches the GSK-3 inhibitor is CHIR-99021, thus meeting the limitation of claim 7.


Double Patenting- Rejection Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 7, 20, 21, 24 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10 and 14 of copending Application No. 16/310,933 (“Co-pending ‘933”) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The rejection has been updated in view of the claim amendment submitted 2/10/2022.

Instant claim 1 recites the following method:
A method for differentiating liver progenitor cells, wherein said method comprises: culturing the cells in a differentiation medium comprising a basal medium, one or more receptor tyrosine kinase ligands, a Notch inhibitor, a glucocorticoid, a TGF- beta inhibitor, and one or more Wnt inhibitors, and obtaining and/or isolating a differentiated liver cell population or a differentiated liver organoid.

Claim 1 of Co-pending ‘933 recites the following method:
A method for differentiating epithelial progenitor cells, wherein said method comprises: culturing the cells in a differentiation medium comprising a basal medium and further comprising one or more EGFR pathway inhibitors, a Notch inhibitor and one or more Wnt inhibitors.

Claim 1 of Co-pending ‘933 differs from instant claim 1 in that claim 1 of Co-pending ‘933 does not further claim the differentiation medium comprises comprising one or more receptor tyrosine kinase ligands, a glucocorticoid and a TGF- beta inhibitor.  	However, claim 10 of Co-pending ‘933 claims the following:
10.  The method of claim 1, wherein the differentiation medium further comprises one or more components selected from the group consisting of: a p38 inhibitor, a TGF-beta inhibitor, gastrin, a glucocorticoid, a receptor tyrosine kinase ligand, a BMP pathway activator, a cAMP pathway activator, a Hedgehog activator, a Hedgehog inhibitor, a modulator of mTOR signalling, B27 and N2; or one or more components selected from the group consisting of: a p38 inhibitor, a TGF-beta inhibitor, gastrin, a glucocorticoid, a receptor tyrosine kinase ligand, a BMP inhibitor, a cAMP pathway activator, a Hedgehog activator, a Hedgehog inhibitor, a modulator of mTOR signalling, B27 and N2; or a BMP activator; or a BMP inhibitor, optionally, wherein the differentiation medium comprises less than 1 mM EGF.

Thus, claim 10 of Co-pending ‘933 does render obvious a method for differentiating progenitor cells, wherein said method comprises: culturing the cells in a differentiation medium further comprising one or more receptor tyrosine kinase ligands, a glucocorticoid and a TGF- beta inhibitor, that is, claim 10 of Co-pending ‘933 teaches the limitation required by the current claims and as this limitation is found in one reference it is held that a method for differentiating progenitor cells, wherein said method comprises: culturing the cells in a differentiation medium further comprising one or more receptor tyrosine kinase ligands, a glucocorticoid and a TGF- beta inhibitor is within the scope of the teachings of claim 10 of Co-pending ‘933, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that claim 10 of Co-pending ‘933 provides the teachings and suggestion to culture the cells in a differentiation medium further comprising one or more receptor tyrosine kinase ligands, a glucocorticoid and a TGF- beta inhibitor.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by claim 10 of Co-pending ‘933.
Claim 1 of Co-pending ‘933 differs from instant claim 1 in that claim 1 of Co-pending ‘933 does not further claim the method is for differentiating liver progenitor cells.  	However, claim 14 of Co-pending ‘933 claims the following:
14. The method of claim 1, wherein: a) the cells are cultured in contact with an extracellular matrix; b) the method further comprises obtaining and/or isolating a differentiated cell population or a differentiated organoid; c) the epithelial progenitor cells are from the intestine, stomach, pancreas, liver, prostate, lung, breast, ovary, salivary gland, hair follicle, skin, oesophagus, bladder, ear or thyroid; d) the epithelial progenitor cells are from the intestine, stomach, pancreas or lung; and/or e) the epithelial progenitor cells are mammalian epithelial progenitor cells.

Thus, claim 14 of Co-pending ‘933 does render obvious a method for differentiating liver progenitor cells, that is, claim 14 of Co-pending ‘933 teaches the limitation required by the current claims and as this limitation is found in one reference it is held that a method for differentiating liver progenitor cells is within the scope of the teachings of claim 14 of Co-pending ‘933, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that claim 14 of Co-pending ‘933 provides the teachings and suggestion to differentiate liver progenitor cells.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by claim 14 of Co-pending ‘933.

	Claim 2 of Co-pending ‘933 further defines the types of Wnt inhibitors, which renders obvious instant claim 2.
	Claim 10 of Co-pending ‘933 claims the differentiation medium includes a BMP pathway activator and B27, which renders obvious instant claim 21.
	Claim 14 of Co-pending ‘933 claims the cells are cultured in contact with an extracellular matrix, which renders obvious instant claim 24.

Response to Remarks

	Rejection under 35 USC 103:
	Applicant has traversed the rejection over Keller on the grounds that OSM (oncostatin M) is not a TGF-beta inhibitor since Applicant’s disclosure teaches that TGF-beta inhibitors inhibit SMAD2 and SMAD3 and the teaching of Sarkozi observes that OSM induces phosphorylation of SMAD2/3, as discussed at Applicant’s remarks (third paragraph, page 15 to first paragraph, page 16).
Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is first noted that Applicant’s disclosure (page 30) indicates:
a "TGF-beta inhibitor" or an "inhibitor of TGF-beta signalling" is is preferably an inhibitor of the TGF-beta pathway which acts via Smad2 and Smad3, and the TGF-beta inhibitor may be any agent that reduces the activity of the TGF-beta signalling pathway, preferably the signalling25 pathway that acts via Smad2 and/or Smad3, more preferably the signalling pathway that acts via ALK4, ALK5 or ALK7. 

	Thus, the TGF-beta inhibitor is preferably via Smad2 and Smad3, the TGF-beta inhibition is not required by inhibition of Smad2 and Smad3.
	Sarkozi’s teaching demonstrates the inhibitory effect of Oncostatin M (OSM) on TGF-β1 can occur independently of Smad2/3 (Abstract).   Sarkozi’s teaching at Fig. 2B, Fig. 3 and Fig. 4 clearly shows that OSM inhibits/antagonizes TGF-β1-induced expression of various matricellular proteins.  In each case, the addition/presence of OSM interferes with the upregulation of protein expression in response to the presence of TGF-β1.  Thus, the presence of OSM antagonizes the activity of TGF-β1.
	Sarkozi further teaches that the original concept that TGF-β1 signaling was predominantly through Smad2 and Smad3 and BMP signaling was through Smad 1/5/8 has been revised when it became clear that TGF-β activates both Smad2/3 and Smad 1/5 (DISCUSSION, left column, second paragraph to right column, first paragraph, page F1023). It is noted that Sarkozi’s Fig. 8 illustrates that the presence of OSM inhibits the phosphorylation of Smad 1/5/8.  Sarkozi further notes that OSM can act as an inhibitor of TGF-β1, (DISCUSSION, left column, last full sentence, F1024).

	Applicant has further traversed the rejection of record on the grounds that Keller does not teach and would not have suggested adding TGF-beta inhibitor, a Wnt inhibitor, and a Notch inhibitor to the differentiation medium, as discussed at Applicant’s Remarks (third and fourth paragraphs, page 16).
	Applicant’s remarks have been fully considered, but are not found persuasive.
	In response, it is noted that Keller’s paragraph [0142] clearly teaches, that for further maturation and lineage specification, the media for promoting hepatocytes can include Wnt inhibitors with TGF-beta antagonists and when hepatocyte promotion is desired, a Notch antagonist is included to inhibit cholangiocyte development.

	As to Applicant’s remarks regarding the rejection of claims 10 and 12, as discussed at Applicant’s remarks (second paragraph, page 17 to last paragraph, page 18), Applicant’s remarks have been fully considered, but are not found persuasive.
	As to Applicant’s assertion that that neither Yoshimura nor Cassiman would have remedied the asserted deficiencies of Keller, it is noted that Yoshimura and Cassiman are cited to address the limitations directed to the differentiation medium further comprising an AP-1 stimulant (claim 10), wherein the AP-1 stimulant is a muscarinic acetylcholine receptor agonist (claim 12).
As to Applicant’s assertion that one of ordinary skill in the art would not have been motivated by Yoshimura or Cassiman to add an AP-1 stimulant to a differentiation medium, it is noted that the intention of Keller is to produce functional hepatocytes.  Therefore, given that Yoshimura teaches that the acetylcholine agonist, carbachol (Cch) (i.e. AP-1 stimulant that is a muscarinic acetylcholine receptor agonist) causes hepatocytes to proliferate in the presence of hepatic nonparenchymal cells (HNPCs) (e.g. vascular endothelial cells, smooth muscle cells) (Abstract) and
Cassiman likewise, recognizes that acetylcholine (an AP-1 stimulant that is a muscarinic acetylcholine receptor agonist) stimulates activation of the hepatic progenitor cell compartment in the human liver (Abstract; Discussion, right column, third paragraph, page 528, and left column, second paragraph, page 529), the person of ordinary skill in the art would have been motivated to modify the method of Keller to include an AP-1 stimulant for the predictable result of mimicking the native environment and successfully promoting proliferation of hepatic progenitor cells.
Applicant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
Further regarding Applicant’s assertion that, in reading Yoshimura and Cassiman, one of ordinary skill in the art would not have expected an AP-1 stimulant to be useful for differentiation of liver progenitor, it is noted that Yoshimura and Cassiman are not relied upon for teaching differentiation of liver progenitor cells since that limitation has been addressed by the cited reference to Keller.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Yoshimura and Cassiman are relied upon for the obvious modification of Keller to include an AP-1 stimulant for the predictable result of mimicking the native hepatic environment and successfully promoting proliferation of hepatic progenitor cells.

As to Applicant’s remarks regarding the rejection of claim 20, Applicant has traversed the rejection of record on the grounds there is no suggestion in Wu of the role of any receptor tyrosine kinase ligand in differentiation of liver progenitor cells, thus one of ordinary skill in the art would not have been motivated from reading Wu to include FGF19 in a differentiation medium for liver progenitor cells, as discussed at Applicant’s remarks (page 19).
Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is noted that Keller already teaches the differentiation method includes a FGF agonist in order to promote hepatic development (paragraphs [0249], [0392] and [0417]). Keller merely differs from the instant invention in that Keller does not further teach whether or not the FGF agonist includes FGF19 and Wu teaches that FGF19 plays a role in the regulation of hepatic bile acid (BA) metabolism and hepatocyte proliferation (Introduction, left column, second paragraph, page 1; Discussion, right column, first paragraph, page 5).  Therefore, a person of ordinary skill in the art would have been motivated to modify the method of Keller to include FGF19 in the culture medium, since doing so results in promoting hepatocyte proliferation.

As to Applicant’s remarks that Zimmerman is directed to a different purpose than the presently claimed invention, thus one of ordinary skill in the art would not have combined Zimmerman with the remaining cited documents, as discussed at Applicant’s remarks (last paragraph, page 19), Applicant’s remarks have been fully considered, but are not found persuasive since Zimmerman is directed to methods of directed differentiation using Wnt inhibitors.  Thus, Zimmerman is in the field of Applicant’s endeavor.   See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  


As to Applicant’s remarks that there is no suggestion in Zimmerman of including more than one Wnt inhibitor, much less IWP2 and iCRT3, as discussed at Applicant’s remarks (page 20), Applicant’s remarks have been fully considered, but are not found persuasive since Keller renders obvious a method for differentiating progenitor cells wherein the differentiation medium comprises various Wnt inhibitors, including IWP2 (Wnt inhibitor).  Zimmerman, like Keller, teaches that suitable Wnt inhibitors include IWP2, XAV939, DKK1, and additionally teaches the Wnt inhibitor iCRT3. Therefore, it is submitted that because iCRT3 is a known Wnt inhibitor, it would have been obvious to one having ordinary skill in the art to combine iCRT with IWP2 for the purpose of effectively inhibiting Wnt signaling since "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
Further regarding Applicant’s remarks regarding the inclusion of a GSK-3 inhibitor, it is noted that Keller renders obvious a method for differentiating progenitor cells wherein the differentiation medium includes both IWP2 (Wnt inhibitor) and CHIR99021 (GSK-3 inhibitor).

Double Patenting:
Applicant’s remarks have been fully considered, but are not found persuasive in view of the updated rejection set forth above. It is noted that no Terminal Disclaimer has been filed at this time, therefore the rejection is maintained.
Conclusion
No claims are allowed.  No claims are free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Examiner, Art Unit 1633